*372DISCIPLINARY PROCEEDINGS
JiPER CURIAM.*
Respondent, Blaine G. McMahon, was president of Enterprise Federal Savings & Loan (Enterprise). In 1984 and 1985, two directors of Enterprise defaulted on loans and requested that Enterprise approve loans to pay off their mortgages. In 1986 and 1987, in response to a request by the Federal Home Loan Bank Board, Enterprise submitted reports indicating that no “affiliated persons” benefited from dealing with Enterprise. Although respondent did not prepare these reports, he signed them as president of Enterprise.
Respondent was subsequently charged with being an accessory after the fact to making false statements to a savings and loan, in violation of 18 U.S.C. § 3. Respondent entered a plea of guilty to the charge and cooperated with the government. He received a suspended sentence, was placed on probation for a period of two years, was fined $2,500.00 and ordered to perform 200 hours of community service.
Based on this conviction, a one count formal charge of misconduct was filed against respondent by disciplinary counsel. After a formal hearing, the hearing committee recommended that respondent be given a three month suspension from the practice of law, but that this suspension be suspended and respondent be placed on probation with the appointment of a practice monitor to review respondent’s professional conduct. The disciplinary board found that the probation period of three months would be impractical, since the practice monitor could not receive any significant input Igfrom respondent nor have any positive influence in such a short period of time. Instead, the board recommended a one year suspension from the practice of law, suspended, subject to one year probation with the appointment of a practice monitor. The board also recommended that respondent be assessed with all costs of these proceedings. Respondent did not file any pleadings or objections to the proposed discipline.
Upon review of the hearing committee and disciplinary board findings and recommendations, and considering the record filed herein, it is the decision of this court that the recommendations of the disciplinary board be accepted.
Accordingly, it is ordered that respondent be suspended from the practice of law for a period of one year, said suspension to be suspended. It is further ordered that respondent be placed on probation for a period of one year, and that a practice monitor be appointed to review respondent’s professional conduct during this period. All costs of these proceedings are assessed against respondent.
TRAYLOR, J., would set for oral argument, rather than join in the per curiam disposition.

Knoll, J., not on panel. Rule IV, Part 2, § 3.